Citation Nr: 0825605	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for chronic acromioclavicular separation, left shoulder (left 
shoulder disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded a 
temporary 100 percent disability rating for a left shoulder 
disability, effective from April 8, 2004 though May 31, 2004 
and continued a disability rating of 30 percent for a left 
shoulder disability, effective June 1, 2004.  


FINDINGS OF FACT

1.  On April 8, 2004, the veteran underwent arthroscopic 
decompression and distal clavicle resection of the left 
shoulder.  For the period from April 8, 2004 to May 31, 2004, 
the veteran's left shoulder disability was assigned a 100 
percent schedular rating (for convalescence following 
surgery), pursuant to 38 C.F.R. § 4.30 (2007).

2.  On May 19, 2004, the veteran submitted the current claim 
for an increased rating for the service-connected left 
shoulder disability.

3.  Since June 1, 2004, the date as of which the veteran's 
temporary 100 percent rating for convalescence was 
discontinued, the veteran's left (minor) shoulder disability 
has been manifested by active forward flexion to 90 degrees 
and active abduction to 90 degrees, or shoulder level.  There 
is no objective evidence of ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or impairment of the 
clavicle or scapula.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
(DCs) 5200, 5201, 5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO);   see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, a June 2004 letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating.  
Any questions as to the appropriate effective date to be 
assigned are moot, as the claim is denied.

The June 2004 VCAA letter sent to the veteran provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on 
employment.  Vazquez-Flores, 22 Vet. App. 37 (2008). 

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran was provided with applicable rating criteria in a 
statement of the case dated in June 2006, in a supplemental 
statement of the case dated in July 2006 and December 2006, 
and he has been provided two VA examinations undertaken 
specifically to determine the current severity of his 
symptoms.  Based on the various exchanges between the veteran 
and VA with regard to his claim for an increased rating, the 
veteran is reasonably expected to understand the types of 
evidence that would support his claim for a higher rating.  

Moreover, despite possible faulty notice, if any, and as 
further discussed below, the evidence simply does not show 
that the veteran meets the criteria required for the award of 
a disability rating in excess of 30 percent.  Therefore, the 
presumption of prejudice is rebutted.  No further development 
is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA examinations.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board must also consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran underwent surgery on his left shoulder on April 
8, 2004.  The RO granted a temporary 100 percent rating (for 
convalescence following surgery), effective from April 8, 
2004 to May 31, 2004.  See 38 C.F.R. § 4.30.  The 100 percent 
rating in effect during this period is the maximum rating 
possible under all potentially applicable rating criteria; 
the veteran cannot be awarded more than 100 percent under 
schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  
Therefore, the Board need not discuss the impact of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before 
finding that an increased schedular rating for a left 
shoulder disability is not warranted for this period.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's left shoulder disability is rated 30 percent 
disabling under the regulatory criteria for limitation of 
motion of the shoulder.  38 C.F.R. § 4.71a,     DC 5201 
(2007).  The regulatory criteria set forth in DC 5201 provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated in treatment records that he is right-
handed.  Therefore, the Board will consider the ratings and 
criteria for the left (minor) arm under the relevant 
diagnostic code.  

Treatment records dated from May 2003 through July 2007 and 
reports of VA examinations dated in July 2004 and January 
2007 do not demonstrate ankylosis of the scapulohumeral 
articulation, or evidence of impairment of the humerus, such 
as loss of the head of the humerus (flail shoulder), nonunion 
of the shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, malunion of the humerus, or impairment of the clavicle 
or scapula, such as dislocation, nonunion with or without 
loose movement, or malunion of the clavicle or scapula.  
Accordingly, the diagnostic criteria pertaining to those 
disabilities are not applicable in this case.  38 C.F.R. § 
4.71a, DCs 5200, 5202, 5203.  Additionally, while X-ray 
examination in April 2006 demonstrated arthritis, the 
diagnostic criteria pertaining to osteoarthritis are not 
applicable in this case because the limitation of motion of 
the veteran's shoulder is already rated at a higher rating 
than the maximum percentage allowed under 5003 and/or 5010, 
which is 20 percent.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 
(2007); see also VAOPGCPREC 23-97 (July 1, 1997).  
Accordingly, the diagnostic criteria pertaining to arthritis 
may not serve as a basis for an increased rating in this 
case.

The veteran has been in receipt of a 30 percent disability 
rating for his left shoulder disability under DC 5201 since 
November 21, 2001.  The veteran filed a claim for an 
increased rating on May 19, 2004.  During the period from 
April 8, 2004 to   May 31, 2004, the veteran was awarded a 
temporary 100 percent rating for his left shoulder disability 
based upon surgical treatment necessitating convalescence.       
38 C.F.R. § 4.30 (2007).   Following the period of 
convalescence, the 30 percent rating was reinstated. 

Diagnostic Code 5201 provides for a maximum 30 percent rating 
where there is limitation of minor arm motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a,    DC 5201 (2007).  As the 
veteran is already in receipt of the maximum rating available 
under this diagnostic code, DC 5201 cannot serve as the basis 
for an increased rating in this case.  The Board notes that 
evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2007), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Record of VA examination conducted in January 2007 
revealed that the veteran had active forward flexion to 90 
degrees and active abduction to 90 degrees, or limitation of 
motion to the shoulder level.  
As the veteran was assigned, and currently holds, an 
evaluation level which is higher than current clinical 
findings warrant under DC 5201, it appears that the veteran's 
30 percent disability rating contemplates additional 
limitation of function based on repetitive use.  As the 
criteria for DeLuca are contemplated in the current 30 
percent rating, the veteran is not entitled to a rating in 
excess of 30 percent based upon additional limitation of 
function with repetitive use.

Because, as addressed above, the veteran's left shoulder 
disability is not manifested by objective evidence of 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or impairment of the clavicle or scapula, the 
diagnostic criteria pertaining to those disabilities do not 
apply in this case.  There are no other diagnostic codes 
under which the veteran's left shoulder disability may be 
evaluated.  Accordingly, a rating in excess of 30 percent is 
not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In the January 2007 report of 
examination, the examiner opined that the veteran's 
service-connected left shoulder disability had a significant 
general occupational effect resulting in an assignment of 
different duties at work.  However, the Board notes that an 
RO hearing transcript dated in May 2007 indicates that the 
veteran asserted that it was a low back injury that prompted 
an assignment of different duties at work.  While the veteran 
appears to have been assigned different duties, there is no 
evidence demonstrating that he is unable to work as a result 
of his left shoulder disability.  Rather, the evidence 
reflects that the veteran has been given assignments that 
accommodate his disabilities, to include his low back injury, 
and that he has successfully continued to work, despite his 
left shoulder disability.  Accordingly, the Board finds no 
competent evidence that the veteran's left shoulder 
disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board finds that the veteran has not been entitled to a 
rating in excess of 30 percent since June 1, 2004, the date 
as of which the veteran's temporary 100 percent rating for 
convalescence was discontinued.  The Board has considered 
whether a higher rating might be warranted for any period of 
time during the pendency of this appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that a rating in excess of 30 percent for the 
veteran's left shoulder disability has not been warranted 
since June 1, 2004, the date of the veteran's claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.                  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for a left shoulder 
disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


